
	
		II
		110th CONGRESS
		2d Session
		S. 3391
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mrs. Feinstein (for
			 herself and Mr. Bennett) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To make technical corrections to the laws
		  affecting certain administrative authorities of the United States Capitol
		  Police, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 United States Capitol Police
			 Administrative Technical Corrections Act of 2008.
		2.Administrative
			 Authorities of the Chief of the Capitol Police
			(a)Clarification of
			 Certain Hiring Authorities
				(1)Chief
			 Administrative OfficerSection 108(a) of the Legislative Branch
			 Appropriations Act, 2001 (2 U.S.C. 1903(a)) is amended to read as
			 follows:
					
						(a)Chief
				Administrative Officer
							(1)EstablishmentThere shall be within the Capitol Police an
				Office of Administration, to be headed by the Chief Administrative Officer, who
				shall report to and serve at the pleasure of the Chief of the Capitol
				Police.
							(2)AppointmentThe
				Chief Administrative Officer shall be appointed by the Chief of the Capitol
				Police, after consultation with the Capitol Police Board.
							(3)CompensationThe annual rate of pay for the Chief
				Administrative Officer shall be the amount equal to $1,000 less than the annual
				rate of pay in effect for the Chief of the Capitol
				Police.
							.
				(2)Administrative
			 provisionsSection 108 of the Legislative Branch Appropriations
			 Act, 2001 (2 U.S.C. 1903) is amended by striking subsection (c).
				(3)Certifying
			 officersSection 107 of the Legislative Branch Appropriations
			 Act, 2001 (2 U.S.C. 1904) is amended—
					(A)in subsection (a),
			 by striking the Capitol Police Board and inserting the
			 Chief of the Capitol Police; and
					(B)in subsection (b)(1), by striking
			 the Capitol Police Board and inserting the Chief of the
			 Capitol Police.
					(4)Personnel
			 Actions of the Chief of the Capitol Police(A)Section 1018(e) of the
			 Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907(e)) is amended by
			 striking paragraph (1) and inserting the following:
						
							(1)AuthorityThe
				Chief of the Capitol Police, in carrying out the duties of office, with the
				concurrence of the Capitol Police Board, is authorized to appoint, hire,
				suspend with or without pay, discipline, discharge and set the terms,
				conditions, and privileges of employment of employees of the Capitol Police,
				subject to and in accordance with applicable laws and
				regulations.
							.
					(B)(i)Section 1823 of the
			 Revised Statutes of the United States (2 U.S.C. 1928) is hereby
			 repealed.
						(ii)The proviso in the Act of Mar. 3, 1875 (ch.
			 129; 18 Stat. 345), popularly known as the Legislature, Executive, and
			 Judicial Appropriation Act, fiscal year 1876, which is codified at
			 section 1929 of title 2, United States Code (2000 Editions, Supp. V), is
			 repealed.
						(5)Conforming
			 application of Congressional Accountability Act of 1995
					(A)In
			 generalSection 101(9)(D) of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1301(9)(D)) is amended
			 by striking the Capitol Police Board, and inserting the
			 United States Capitol Police,.
					(B)No effect on
			 current proceedingsNothing in the amendment made by subparagraph
			 (A) may be construed to affect any procedure initiated under title IV of the
			 Congressional Accountability Act of 1995 prior to the date of the enactment of
			 this Act.
					(6)No effect on
			 current personnelNothing in the amendments made by this
			 subsection may be construed to affect the status of any individual serving as
			 an officer or employee of the United States Capitol Police as of the date of
			 the enactment of this Act.
				(b)Deposit of
			 Reimbursements for Law Enforcement Assistance
				(1)In
			 generalSection 2802 of the Supplemental Appropriations Act, 2001
			 (2 U.S.C. 1905) is amended—
					(A)in subsection
			 (a)(1), by striking Capitol Police Board each place it appears
			 and inserting United States Capitol Police; and
					(B)in subsection (a)(2), by striking
			 Capitol Police Board and inserting Chief of the United
			 States Capitol Police.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect as if
			 included in the enactment of the Supplemental Appropriations Act, 2001.
				(c)Prior Notice to
			 Authorizing Committees of Deployment Outside JurisdictionSection
			 1007(a)(1) of the Legislative Branch Appropriations Act, 2005 (2 U.S.C.
			 1978(a)(1)) is amended by striking prior notification to and
			 inserting the following: prior notification to the Committee on House
			 Administration of the House of Representatives, the Committee on Rules and
			 Administration of the Senate, and.
			3.General Counsel
			 to the Chief of Police and the United States Capitol Police
			(a)Legal
			 Representation Authority
				(1)In
			 generalSection 1002(a)(2)(A) of the Legislative Branch
			 Appropriations Act, 2004 (2 U.S.C. 1908(a)(2)(A)) is amended by striking
			 the General Counsel for the United States Capitol Police Board and the
			 Chief of the Capitol Police and inserting the General Counsel to
			 the Chief of Police and the United States Capitol Police.
				(2)No effect on
			 current proceedingsNothing
			 in the amendment made by paragraph (1) may be construed to affect the authority
			 of any individual to enter an appearance in any proceeding before any court of
			 the United States or of any State or political subdivision thereof which is
			 initiated prior to the date of the enactment of this Act.
				(b)Technical and
			 conforming amendmentHouse Resolution 661, Ninety-fifth Congress,
			 agreed to July 29, 1977, as enacted into permanent law by section 111 of the
			 Legislative Branch Appropriation Act, 1979 (2 U.S.C. 1901 note) is
			 repealed.
			(c)No effect on
			 current General CounselNothing in this section or the amendments
			 made by this section may be construed to affect the status of the individual
			 serving as the General Counsel to the Chief of Police and the United States
			 Capitol Police as of the date of the enactment of this Act.
			4.Clarification of
			 Authorities Regarding Certain Personnel Benefits
			(a)No Lump Sum
			 Payment Permitted for Unused Compensatory Time
				(1)In
			 generalNo officer or
			 employee of the United States Capitol Police whose service with the United
			 States Capitol Police is terminated may receive any lump-sum payment with
			 respect to accrued compensatory time off, except to the extent permitted under
			 section 203(c)(4) of the Congressional Accountability Act of 1995 (2 U.S.C.
			 1313(c)(4)).
				(2)Repeal of
			 related obsolete provisions(A)Section 3 of House Resolution 449,
			 Ninety-second Congress, agreed to June 2, 1971, as enacted into permanent law
			 by chapter IV of the Supplemental Appropriations Act, 1972 (85 Stat. 636) (2
			 U.S.C. 1924), together with any other provision of law which relates to
			 compensatory time for the Capitol Police which is codified at section 1924 of
			 title 2, United States Code (2000 Editions, Supp. V), is hereby
			 repealed.
					(B)The last full paragraph under the
			 heading Administrative Provisions in the appropriation for the
			 Senate in the Legislative Branch Appropriations Act, 1972 (85 Stat. 130) (2
			 U.S.C. 1925) is hereby repealed.
					(b)Overtime
			 Compensation for Officers and Employees Exempt from Fair Labor Standards Act of
			 1938
				(1)Criteria under
			 which compensation permittedThe Chief of the Capitol Police may provide
			 for the compensation of overtime work of exempt individuals which is performed
			 on or after the date of the enactment of this Act, in the form of additional
			 pay or compensatory time off, only if—
					(A)the overtime work
			 is carried out in connection with special circumstances, as determined by the
			 Chief;
					(B)the Chief has
			 established a monetary value for the overtime work performed by such
			 individual; and
					(C)the sum of the total amount of the
			 compensation paid to the individual for the overtime work (as determined on the
			 basis of the monetary value established under subparagraph (B)) and the total
			 regular compensation paid to the individual with respect to the pay period
			 involved may not exceed an amount equal to the cap on the aggregate amount of
			 annual compensation that may be paid to the individual under applicable law
			 during the year in which the pay period occurs, as allocated on a per pay
			 period basis consistent with premium pay regulations of the Capitol Police
			 Board.
					(2)Exempt
			 individuals definedIn this subsection, an exempt
			 individual is an officer or employee of the United States Capitol
			 Police—
					(A)who is classified under regulations issued
			 pursuant to section 203 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1313) as exempt from the application of the rights and protections
			 established by subsections (a)(1) and (d) of section 6, section 7, and section
			 12(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 (a)(1) and (d),
			 207, 212(c)); or
					(B)whose annual rate
			 of pay is not established specifically under any law.
					(3)Conforming
			 amendment
					(A)In
			 generalSection 1009 of the Legislative Branch Appropriations
			 Act, 2003 (Public Law 108–7; 117 Stat. 359) is repealed.
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect as
			 if included in the enactment of the Legislative Branch Appropriations Act,
			 2003, except that the amendment shall not apply with respect to any overtime
			 work performed prior to the date of the enactment of this Act.
					5.Other
			 Miscellaneous Technical Corrections
			(a)Repeal of
			 Obsolete Procedures for Initial Appointment of Chief Administrative
			 OfficerSection 108 of the Legislative Branch Appropriations Act,
			 2001 (2 U.S.C. 1903) is amended by striking subsections (d) through (g).
			(b)Repeal of
			 Requirement that Officers Purchase Own UniformsSection 1825 of
			 the Revised Statutes of the United States (2 U.S.C. 1943) is repealed.
			(c)Repeal of
			 References to Officers and Privates in Authorities Relating to House and Senate
			 Office Buildings
				(1)House office
			 buildingsThe item relating
			 to House of Representatives Office Building in the Act entitled
			 An Act making appropriations for sundry civil expenses of the Government
			 for the fiscal year ending June thirtieth, nineteen hundred and eight, and for
			 other purposes, approved March 4, 1907 (34 Stat. 1365; 2 U.S.C. 2001),
			 is amended by striking other than officers and privates of the Capitol
			 police each place it appears and inserting other than the United
			 States Capitol Police.
				(2)Senate office
			 buildingsThe item relating
			 to Senate Office Building in the Legislative Branch
			 Appropriation Act, 1943 (56 Stat. 343; 2 U.S.C. 2023) is amended by striking
			 other than for officers and privates of the Capitol Police each
			 place it appears and inserting other than for the United States Capitol
			 Police.
				(d)Clarification of
			 Applicability of U.S. Capitol Police and Library of Congress Police Merger
			 Implementation Act of 2007
				(1)Repeal of
			 duplicate provisionsEffective as if included in the enactment
			 of the Legislative Branch Appropriations Act, 2008 (Public Law 110–161),
			 section 1004 of such Act is repealed, and any provision of law amended or
			 repealed by such section is restored or revived to read as if such section had
			 not been enacted into law.
				(2)No effect on
			 other ActNothing in paragraph (1) may be construed to prevent
			 the enactment or implementation of any provision of the U.S. Capitol Police and
			 Library of Congress Police Merger Implementation Act of 2007 (Public Law
			 110–178), including any provision of such Act that amends or repeals a
			 provision of law which is restored or revived pursuant to paragraph (1).
				(e)Authority of
			 Chief of Police
				(1)Repeal of
			 certain provisions codified in title 2, United States CodeThe provisions appearing in the first
			 paragraph under the heading Capitol Police in the Act of April
			 28, 1902 (ch. 594; 32 Stat. 124), and the provisions appearing in the first
			 paragraph under the heading Capitol Police in title I of the
			 Legislative and Judiciary Appropriation Act, 1944 (ch. 173; 57 Stat. 230),
			 insofar as all of those provisions are related to the sentence The
			 captain and lieutenants shall be selected jointly by the Sergeant at Arms of
			 the Senate and the Sergeant at Arms of the House of Representatives; and
			 one-half of the privates shall be selected by the Sergeant at Arms of the
			 Senate and one-half by the Sergeant at Arms of the House of
			 Representatives., which appears in 2 U.S.C. 1901 (2000 Edition, Supp.
			 V), are repealed.
				(2)Restoration of
			 repealed provisionSection
			 1018(h)(1) of the Legislative Branch Appropriations Act, 2003 (Public Law
			 108–7, div. H, title I, 117 Stat. 368) is repealed, and the sentence The
			 Capitol Police shall be headed by a Chief who shall be appointed by the Capitol
			 Police Board and shall serve at the pleasure of the Board., which was
			 repealed by such section, is restored to appear at the end of section 1821 of
			 the Revised Statutes of the United States (2 U.S.C. 1901).
				(3)Conforming
			 amendmentThe first sentence
			 of section 1821 of the Revised Statutes of the United States (2 U.S.C. 1901) is
			 amended by striking , the members of which shall be appointed by the
			 Sergeants-at-Arms of the two Houses and the Architect of the Capitol
			 Extension.
				(4)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the enactment of the Legislative Branch Appropriations Act,
			 2003.
				
